Filed 6/28/22 In re S.M. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


In re S.M. et al., Persons                                   B312287
Coming Under the Juvenile                                    (Los Angeles County
Court Law.                                                   Super. Ct. No.
                                                             20CCJP05546A, B)


LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

J.R. et al.,

     Defendants and
Appellants.


     APPEAL from orders of the Superior Court of Los Angeles
County, Lisa A. Brackelmanns, Judge Pro Tempore. Affirmed.
      Emery El Habiby, under appointment by the Court of
Appeal, for Defendant and Appellant J.R.
      Jack A. Love, under appointment by the Court of Appeal,
for Defendant and Appellant J.M.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Stephanie Jo Reagan, Deputy County
Counsel, for Plaintiff and Respondent.

             _____________________________________

                       I. INTRODUCTION

      Mother J.R. appeals from the juvenile court’s jurisdictional
and dispositional orders over her children S.M. and P.R. Father
J.M. appeals only from the orders regarding S.M. We affirm.
      The parties are familiar with the facts and procedural
history, and our opinion does not meet the criteria for
publication. (Cal. Rules of Court, rule 8.1105(c).) We therefore
resolve this appeal by memorandum opinion pursuant to
Standard 8.1 of the Standards of Judicial Administration and
consistent with constitutional principles (Cal. Const., art. VI, § 14
[“Decisions of the Supreme Court and courts of appeal that
determine causes shall be in writing with reasons stated”]; Lewis
v. Superior Court (1999) 19 Cal.4th 1232, 1263 [three-paragraph
discussion of issue on appeal satisfies constitutional requirement
because “an opinion is not a brief in reply to counsel’s arguments.
[Citation.] In order to state the reasons, grounds, or principles
upon which a decision is based, [an appellate court] need not
discuss every case or fact raised by counsel in support of the
parties’ positions”]).




                                  2
                        II. DISCUSSION

A.    Father’s Appeal

       Father purports to join mother’s arguments “as they apply
to [him].” “Joinder may be broadly permitted (Cal. Rules of
Court, rule 8.200(a)(5)), but each appellant has the burden of
demonstrating error and prejudice (People v. Coley (1997) 52
Cal.App.4th 964, 972 . . . ; Paterno v. State of California (1999) 74
Cal.App.4th 68, 106 . . . [‘Because of the need to consider the
particulars of the given case, rather than the type of error, the
appellant bears the duty of spelling out in his brief exactly how
the error caused a miscarriage of justice[]’][.])[ ]” (People v. Nero
(2010) 181 Cal.App.4th 504, 510, fn. 11.) Because father has not
“spelled out” how mother’s arguments apply to him, his “joinder”
is deficient.
       Moreover, mother does not challenge the juvenile court’s
sustaining of count b-4 as to S.M., which alleged that father’s 17-
year history of substance abuse and frequent use of
methamphetamine placed the child at risk of physical and
emotional harm. “‘When a dependency petition alleges multiple
grounds for its assertion that a minor comes within the
dependency court’s jurisdiction, a reviewing court can affirm the
juvenile court’s finding of jurisdiction over the minor if any one of
the statutory bases for jurisdiction that are enumerated in the
petition is supported by substantial evidence. In such a case, the
reviewing court need not consider whether any or all of the other
alleged statutory grounds for jurisdiction are supported by the
evidence.’” (In re I.J. (2013) 56 Cal.4th 766, 773.) Accordingly,
even if father had effectively joined mother’s arguments, we




                                  3
would not consider the merits of those arguments as they apply
to him.

B.    Mother’s Appeal

      1.    Jurisdictional Orders

       Although mother does not challenge the juvenile court’s
sustaining of count b-4, because the jurisdictional findings
regarding the counts she does challenge on appeal serve as the
basis for the dispositional orders on appeal, we will consider the
merits of mother’s arguments. (In re J.C. (2014) 233 Cal.App.4th
1, 4.) Mother contends there was insufficient evidence to support
counts b-1, b-2, and b-3 of the petitions. Because we can affirm
the juvenile court’s finding of jurisdiction over the children if any
of the statutory bases for jurisdiction is supported by substantial
evidence (In re I.J., supra, 56 Cal. 4th at p. 773), we will focus our
discussion on counts b-1 and b-3.
       In sustaining count b-1, the juvenile court found that the
parents’ domestic violence posed a substantial risk the children
would suffer serious physical harm or illness as a result of the
failure or inability of mother to adequately protect them. (Welf.
& Inst. Code, § 300, subd. (b)(1).)1 The record demonstrates the
parents had a long history of engaging in domestic violence. In
September 2015, a caller reported to the Los Angeles County
Department of Children and Family Services (the Department)
that father, while holding S.M., slapped mother numerous times.
Father told the caller that mother hit him first. In July 2019, a

1    Further undesignated statutory references are to the
Welfare and Institutions Code unless otherwise stated.




                                  4
caller telephoned the police to report that a man and woman from
maternal grandmother’s address (at which mother lived) could be
heard yelling and fighting over child custody and a “5-6 year old
was heard crying while on the line.” In May 2020, a caller
reported to the Department that one or two years prior to the
call, father hit mother in the face and it was not the first time he
had done so. And, father had sustained the following relevant
convictions: a 2016 conviction for violating a court order to
prevent domestic violence and a 2018 conviction for spousal
battery.2
       Mother also engaged in acts of abuse against father,
namely, vandalism and disturbing his peace. (Fam. Code,
§§ 6203, 6320.) Father and his supervisor called the police four
times in 2020 to complain that mother was causing a disturbance
at father’s work. Father reported to a social worker that mother
would get angry and come to his place of work to break things.
Father’s supervisor reported that mother regularly came to
father’s workplace with S.M. and complained about father. On
one occasion, mother broke the supervisor’s car window and
directed S.M. to scratch the car. S.M. confirmed going to father’s
workplace with mother but denied domestic violence. Despite
this history, mother and father remained in a romantic
relationship.
       According to mother, because she and father were “not
currently [in] a domestic violence relationship” and the prior
instances of domestic abuse were “remote,” we should reverse the


2      In 2020, father sustained a conviction for violating a
protective order but the record suggests that maternal
grandmother and not mother was the subject of that protective
order.




                                 5
juvenile court’s sustaining of count b-1. We disagree. Given the
record of the parents’ acts of abuse against one another, father’s
history of violating protective orders, and the parents’ ongoing
relationship, there was sufficient evidence to find a substantial
risk of harm to the children. “Although section 300 generally
requires proof the child is subject to the defined risk of harm at
the time of the jurisdiction hearing [citations], the court need not
wait until a child is seriously abused or injured to assume
jurisdiction and take steps necessary to protect the child
[citation]. The court may consider past events in deciding
whether a child currently needs the court’s protection. [Citation.]
A parent’s ‘“[p]ast conduct may be probative of current
conditions” if there is reason to believe that the conduct will
continue.’” (In re Kadence P. (2015) 241 Cal.App.4th 1376, 1383–
1384.) Substantial evidence supports the juvenile court’s
sustaining of count b-1.
       Regarding count b-3, which alleged that mother’s mental
and emotional problems caused her to engage in acts of
aggression against maternal relatives and at father’s place of
business, mother denies having emotional or mental problems.
Substantial evidence supports the jurisdictional finding.
       Mother had a history of acting aggressively toward
maternal relatives. In May 2019, maternal grandmother
telephoned the police to report that mother had thrown a rock at
maternal grandfather. In July 2019, maternal grandfather called
the police about a dispute with mother. In December 2019, a
caller telephoned the Department to report that mother was
physically and verbally abusive to maternal grandmother. A few
days earlier, mother struck maternal cousin with a broomstick
while he slept on the sofa. In March and April 2020, maternal




                                 6
grandmother called the police to report a dispute between her
and mother, among others. On July 28, 2020, a caller reported to
the Department that mother was in a dispute with her family
members and had called them names, swore at them, and swung
at them with her hands. Such conduct occurred in front of S.M.
Mother admitted to a social worker that she was engaged in a
conflict with the maternal cousin and the social worker observed
maternal grandmother yell that mother had hurt her. S.M. also
told the social worker that mother and maternal cousin had
engaged in a fight, which she stated maternal cousin had started.
Maternal aunt was concerned that mother had verbal conflicts
with everyone in her home and in S.M.’s presence and believed
that mother needed to manage her anger. Maternal cousin
described mother as verbally abusive to everyone in the home
and reported that mother screamed at someone in the home and
engaged in fights daily. Mother, however, claimed that the
Department was trying to remove S.M. based on “gossip.”
       In 2015, father told a social worker that he was concerned
about mother’s mental health and described mother as bipolar,
having mood swings, and being verbally, mentally, and physically
abusive to maternal grandmother and father. Father repeated
his belief that mother had bipolar disorder in January 2021.
Father also confirmed that there were several altercations
between mother and maternal family members. Further, and as
discussed more fully above, father’s supervisor reported mother’s
acts of aggression at father’s workplace, which took place in
S.M.’s presence.
       We reject mother’s assertion that her attendance at three
anger management classes demonstrated she had sufficiently
addressed her mental health concerns such that count b-3 was




                                7
not supported by sufficient evidence.3 At the time of the
adjudication hearing, mother had enrolled in and paid for only
three anger management classes. Moreover, mother initially
denied any mental or emotional problems and had not yet
received a mental health evaluation. Substantial evidence
supports the jurisdictional finding for count b-3.

      2.    Removal Orders

      We next consider mother’s challenge to the juvenile court’s
removal orders. Section 361, subdivision (c)(1) provides in
pertinent part: “A dependent child shall not be taken from the
physical custody of his or her parents . . . with whom the child
resides at the time the petition was initiated, unless the juvenile
court finds clear and convincing evidence . . . [¶] . . . [¶] There is
or would be a substantial danger to the physical health, safety,
protection, or physical or emotional well-being of the minor if the
minor were returned home, and there are no reasonable means
by which the minor’s physical health can be protected without
removing the minor from the minor’s parent’s . . . physical
custody.”
      “When reviewing a finding that a fact has been proved by
clear and convincing evidence, the question before the appellate
court is whether the record as a whole contains substantial


3     Mother contends that by the time of the jurisdictional
hearing, she had completed a domestic violence class,
participated in 13 of 26 anger management classes, and attended
therapy sessions for a period of two months. Mother is incorrect
as she has cited to evidence that was presented at the later
dispositional hearing.




                                  8
evidence from which a reasonable fact finder could have found it
highly probable that the fact was true. In conducting its review,
the court must view the record in the light most favorable to the
prevailing party below and give appropriate deference to how the
trier of fact may have evaluated the credibility of witnesses,
resolved conflicts in the evidence, and drawn reasonable
inferences from the evidence.” (Conservatorship of O.B. (2020) 9
Cal.5th 989, 1011–1012.)
       The facts supporting jurisdiction also support removal of
the children from mother’s physical custody. As noted, mother
was physically and verbally aggressive to maternal relatives and
at father’s workplace in S.M.’s presence. Mother was in denial as
to her issues, characterizing the allegations as “gossip.” Mother
blamed the problems at the maternal family home on maternal
aunt and cousin, and not on her own behavior. Finally, parents
had engaged in domestic violence in S.M.’s presence yet mother
permitted father to have unfettered access to the children and
denied any domestic violence occurred. (In re A.F. (2016) 3
Cal.App.5th 283, 293 [“‘[D]enial is a factor often relevant to
determining whether persons are likely to modify their behavior
in the future without court supervision.’”].) On this record, a
reasonable fact finder could have found it highly probable that
there were no reasonable means to protect the children’s physical
health other than by removal from mother’s physical custody.




                                9
      3.    Mental Health Counseling and Evaluation

       Mother next argues that the juvenile court erred by
ordering her, as part of her case plan, to participate in mental
health counseling and to submit to a psychiatric evaluation.
Mother, however, failed to object to the mental health counseling
below. Accordingly, she has forfeited her argument on appeal.
(In re S.B. (2004) 32 Cal.4th 1287, 1293.) As to the order for a
psychiatric evaluation, mother contends that she did not have a
mental health diagnosis, her conflict with family members
stemmed from her prior living situation, and she had attended
therapy sessions for two months. We review challenges to a
dispositional order and case plan for an abuse of discretion. (In
re Briana V. (2015) 236 Cal.App.4th 297, 311.) We reject
mother’s argument. Even without an established diagnosis,
given mother’s history of erratic and violent behavior, the court
did not abuse its discretion in ordering an evaluation.

      4.    Visitation Order

       Mother next contends the juvenile court erred by ordering
that her visits with the children be monitored. We review the
court’s visitation order for abuse of discretion. (In re J.P. (2019)
37 Cal.App.5th 1111, 1119.)
       We find no error. As noted, mother had not yet addressed
her mental health issues by the time of the dispositional hearing.
She had engaged in verbal and physical abuse directed at
maternal relatives, father, and father’s supervisor, often in S.M.’s
presence. And, maternal relatives were concerned that mother’s




                                 10
behavior in front of S.M. was negatively affecting the child, who
often cried during these incidents.

                        III. DISPOSITION

      The jurisdictional findings, dispositional order, case plan,
and visitation plan are affirmed.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                           KIM, J.



We concur:




             BAKER, Acting P. J.




             MOOR, J.




                                11